         IN THE UNITED STATES DISTRICT COURT FOR THE
        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

DEISY JAIMES, ENRIQUE JAIMES,                   )
and GLORIA JAIMES,                              )
                                                )            Case No. 17-cv-08291
              Plaintiff,                        )
                                                )            Hon. Judge Schenkier
               v.                               )
                                                )
COOK COUNTY, SHERIFF OF COOK                    )
COUNTY THOMAS J. DART,                          )
                                                )
Defendants.                                     )

                                  NOTICE OF MOTION

To: Counsel of Record

        Please take notice that on Tuesday November 7, 2018 at 8:30 a.m., counsel shall present
the Plaintiff’s Motion to Set Status Conference regarding Rule 30(b)(6) Deposition Schedule
before the Hon. Judge Schenkier in the Courtroom usually occupied by him in the Dirksen
Federal Building at 219 South Dearborn, Chicago, Illinois.


                                                           Respectfully submitted,

                                                            s/ Danielle Hamilton
                                                           Danielle Hamilton
                                                           Attorney for Plaintiff




Arthur Loevy
Jon Loevy
Michael Kanovitz
Danielle Hamilton
Katie Roche
LOEVY & LOEVY
311 N. Aberdeen St., 3rd Fl
Chicago, IL 60607
312-243-5900
                               CERTIFICATE OF SERVICE

       I, Danielle Hamilton, an attorney, certify that on November 2, 2018, I caused the
foregoing Notice of Motion to be filed using the Court’s CM/ECF system and caused it to be
served on all counsel of record.

                                                          s/ Danielle Hamilton
